DETAILED ACTION
Application 16/651580, “POSITIVE-ELECTRODE CATALYST FOR METAL-AIR BATTERY, AND METAL-AIR BATTERY”, is the national stage entry of a PCT application filed on 9/12/08 and claims priority from a foreign application filed on 9/29/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/8/20.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2013/0083593).
Regarding claim 1, 2 and 5, Park teaches a complex oxide which is a melilite-type complex oxide represented by a general formula (BazSr1-z)2CoxFe2-2x(SiyGe1-y)1+x O7 (in the formula, 0≤x≤1, 0≤y≤1, and 0≤z≤1).
2M1-xCxD2O7+delta ([0037]), wherein A=alkaline earth metal (Ba,Sr), x=1, C=transition metal (Mn,Fe,Co,Cr), D=Ge/Si ([0037, 0042, 0040]).  This selection of components A, x, C and D yields the formula of claim 1.  As a specific example, Park teaches Sr2CoGe2O7 at paragraph [0045], readable on claim 1.  
Park does not expressly teach the complex oxide being “a positive-electrode catalyst for a metal-air battery” as recited in the preamble of claim 1.  However, it has been held that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” (MPEP 2111 II).  In this case, this recitation of the preamble describes an intended purpose or use without implying any additional structural features for the oxide.  Additionally, the body of the claim definitively describes the complex oxide by general formula and there is a presumption that such an oxide as defined by the general formula could be used as a positive-electrode catalyst for a metal-air battery, if desired, regardless of this possible use being recognized by the prior art.  Thus, claim 1 is anticipated by Park, notwithstanding a lack of a teaching of the intended uses set forth in claim 1.  As to claims 2 and 5, the claims merely require that 0<x<1 and 0<y<1.  This limitation is necessarily met if i) a combination of Co and Fe is utilized, and ii) a combination of Si and Ge is utilized, because the combination prevents x=0, x=1, y=0 and y=1.  Thus, claims 2 and 5 are anticipated based on the teachings of Park as described above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0083593).
Regarding claims 2-5, Park remains as applied to claim 1.  As described in the rejection of claim 1, Park teaches a melilite-type complex oxide represented by a general formula (BazSr1-z)2CoxFe2-2x(SiyGe1-y)1+x O7, by expressly teaching an oxide of the form A2M1-xCxD2O7+delta ([0037]), wherein A=alkaline earth metal (Ba,Sr), x=1, C=transition metal (Mn,Fe,Co, Cr), D=Ge/Si ([0037, 0042, 0040]).

Park does not expressly teach the x and y parameters having the values recited in claims 2-5, i.e. wherein 0<x<1 or more narrowly 0.5≤x≤0.9 and wherein 0<y<1 or more narrowly 0≤y≤0.1.
However, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.04 IIA).  In this case, by teaching that the constituent A can be one of or a 
Thus, the claimed material is found to be obvious over the disclosure of Park, absent a showing of substantially different properties to be associated with combining the materials in the claimed ratios, compared to what would have been expected by simply combining the materials as suggested by Park.
	

Claims 1-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2011/0229777) and Park (US 2013/0083593).
Regarding claim 1, 9 and 10, Mak teaches (paragraphs [0003-0009]; paragraph [0017]) a positive-electrode catalyst (“oxygen reduction catalyst ORR”, paragraph [0004]) for a metal-air battery (paragraphs [0003, 0017]), the catalyst comprising a complex oxide having perovskite structure which is capable of catalyzing an oxygen reduction reaction (“suitable ORR catalyst… perovskites”, paragraph [0006]).  Mak further teaches that the cathode of a metal-air battery is “similar to that used in fuel cells” (paragraph [0003]).  As to claims 9 and 10, Mak further teaches the positive-electrode catalyst as a constituent of a metal-air battery which is configured by immersing the positive electrode catalyst in an alkaline solution (paragraph [0017]; “KOH” as an exemplary aqueous electrolyte at paragraph [0121, 0137]).

 Mak teaches the complex oxide of the perovskite type as catalyst (e.g. paragraph [0006]), but does not appear to teach the complex oxide being a melilite-type complex oxide represented by a general formula (BazSr1-z)2CoxFe2-2x(SiyGe1-y)1+x O7 (in the formula, 0≤x≤1, 0≤y≤1, and 0≤z≤1).
In the fuel cell art, Park teaches that perovskites conventionally used in positive electrodes may exhibit undesirably high resistance (paragraph [0010]) and further teaches the use of a melitite type complex oxide represented by the formula A2M1-xCxD2O7+delta ([0037]), wherein A=alkaline earth metal (Ba,Sr), x=1, C=transition metal (Mn,Fe,Co,Cr), D=Ge/Si ([0037, 0042, 0040]).  This selection of components A, x, C and D yields the general formula of claim 1 recited above.  As a specific example, Park teaches Sr2CoGe2O7 at paragraph [0045], readable on claim 1.  Park further teaches that such a material may exhibit high ionic and/or electronic conductivity so as to reduce the electrode low temperature resistance compared to conventional materials (paragraphs [0038-0039, 0090])
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Mak by replacing perovskite of the positive electrode with a melitite material having the chemical composition within the scope of general formula 1 for the benefit of improving electrochemical properties of the electrode as taught by Park.
Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Regarding claim 2-5, Mak and Park remain as applied to claim 1.  The x and y concentration ranges are suggested or obvious in view of Park for the same reasons detailed in the rejections above. 

Regarding claim 11, Mak and Park remain as applied to claim 9.  Claim 11 further requires that for the metal-air battery, a Tafel slope of an oxygen evolution reaction that is measured in a 4M-KOH aqueous solution is less than or equal to 55 mVdec-1.
However, this limitation does not set forth any new or additional structure for the metal-air battery, but instead describes a result obtained when using or testing the metal-air battery.  Since the metal-air battery of the prior art possesses the same structure as that of the claimed battery, then a skilled artisan would have expected the same Tafel slope if evaluated as described in the claim.  Performance of such an evaluation is a manner of using the device and is therefore not required of the prior art (MPEP 2114 II).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0083593) and Jacobs (US 2018/0175396).
Alternatively, claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2011/0229777), Park (US 2013/0083593) and Jacobs (US 2018/0175396).
Regarding claim 6 and 7, the cited art remains as applied to claim 1.  As previously described, Park (or the Mak-Park combined embodiment) teaches an 2M1-xCxD2O7+delta ([0037]), wherein A=alkaline earth metal (Ba,Sr), x=1, C=transition metal (Mn,Fe,Co, Cr), D=Ge/Si ([0037, 0042, 0040]), so as to teach a composition similar to that of claim 6.

Park does not appear to teach wherein the Ba/Sr may be partially substituted with a  rare earth material such as Y site or the Co/Fe may be partially substituted with Zn.
However, it is normal materials design to substitute elements of a chemical formula in order to attempt to find the best performance.  For example, in the fuel cell art, Jacobs teaches that conventional materials development includes substituting and testing the individual elements of a known catalyst oxide in order to obtain a better electrochemically performing catalyst oxide (paragraphs [0017-0021; 0056-0076]).  Jacobs further teaches specifically substituting Y for Ba (e.g. paragraph [0005, 0027]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute Y for Ba/Sr or Zn for Co/F, as conventional investigative practice of the complex oxide in order to determine the optimal compositions.  Absent a showing of criticality associated with the invention of claims 6 and 7, a prima facie case of obviousness exists because the difference between the formula of claim 1 and that of claims 6 and 7 is accounted for by simply substituting elements thereof to yield predictable results.  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0083593) and Ohmori (US 2013/0244132).
Alternatively, claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2011/0229777), Park (US 2013/0083593) and Ohmori (US 2013/0244132).
Regarding claim 8, the cited art remains as applied to claim 1.  As previously described, the cited art teaches a melilite type complex oxide useable as a catalyst material, but is silent regarding the specific surface area of the material.
However, conventional electrochemical theory of metal-air battery or fuel cell operation holds that catalystic surface area is critical to the oxygen reduction reaction occurring at the cathode.  For example, see Mak at paragraph [0005] which teaches that catalytic surface are is necessary to provide sites for the oxygen reduction reaction to occur.  
In the fuel cell art, Ohmori teaches adjusting the specific surface area of a complex oxide to lie within the range of 3 to 12 m2/g (paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art to optimize the complex oxide taught by Park by adjusting the specific surface area in order to provide adequate surface for oxygen reduction reaction to occur as a matter of routine materials optimization.  Moreover, it would have been obvious to adjust the surface area of the complex oxide to lie within a range of 3 to 12 m2/g since this range was utilized in the art to provide a desirable complex oxide catalytic material as taught by Ohmori.  The prior art suggested range largely overlaps the claimed range; therefore, a prima facie case of obviousness exists (MPEP 2144.05).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Suntivich (J. Suntivich, H. A. Gasteiger, N. Yabuuchi, H. Nakanishi, J. B. Goodenough and Y. Shao-Horn; “Design principles for oxygen-reduction activity on perovskite oxide catalysts for fuel cells and metal–air batteries”; Nat Chem, 2011, 3, 546-550) –provides teachings on oxygen-reduction reaction relevant to perovskite catalysts for fuel cell and metal-air battery applications.
Yildiz (US 2018/0093229) –teaches a correlation between perovskite and related complex oxides including melilite like oxides of the form (AxA'1-x)n+1(ByB'1-y)nO3n+1 (paragraph [0007]); generally teaches significance of complex oxide sufface morphology on oxygen exchange processes (paragraph [0162].
Brost (USP 8728671) –teaches an embodiment of a metal-air battery comprising a solid electrolyte.
Hattori (US 2017/0362717) -teaches a metal air comprising alkaline solution electrolyte.
Lang (US 2015/0207150) -teaches a metal air comprising alkaline solution electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723